Campbell, J.
Plaintiff's sole assignment of error is to the allowance of defendant’s motion for judgment as of nonsuit at the close of the plaintiff’s evidence.
The plaintiff alleged the defendant was negligent in failing “to keep and maintain its premises in a reasonably safe condition for its customers and, in particular, in that the defendant was in control of the heavy glass door, which the defendant had caused to be propped open and failed properly to brace to keep stationary and open, and in that the defendant’s neglect in not properly securing the door caused the door to close quickly and without warning while the plaintiff was attempting to make her exit from the defendant’s premises. *32That the defendant knew or should have known of the condition of the door and failed to see that it worked properly.”
The plaintiff’s evidence fails to show that the defendant had propped the door open or even knew that the door was open at the time the plaintiff sought to exit or that there was any defect in the operation of the door.
In the case of Watkins v. Furnishing Co., 224 N.C. 674, 31 S.E. 2d 917 (1944), the plaintiff sought to recover damages for personal injuries alleged to have been caused by the negligence of the defendant in the erection, operation and maintenance of “magic eye” doors in the entrance to its store building on Fayetteville Street in the City of Raleigh.
The evidence tended to show that the plaintiff in that case entered through the left side of the double door opening where the door on the left side was partially open, and the door suddenly closed and caught the plaintiff between said left door and the other door or door frame.
On appeal from a judgment of nonsuit, the Supreme Court of North Carolina said, “There is a total lack of evidence of negligence in the erection, operation or maintenance of the ‘magic eye’ doors. There is no evidence that the doors involved in the occurrence under investigation ever suddenly closed before said occurrence, or ever before caught anyone attempting to enter the store, notwithstanding the doors had been installed several months and thousands of customers had entered through the door openings. * * *
“* * * The owner of a store is not an insurer of the safety of those who enter his store for the purpose of making purchases, and the doctrine of res ipsa loquitur is not applicable. Before the plaintiff can recover he must, by evidence, establish actionable negligence. * * *
“* * * Persons are held liable by the law for the consequence of occurrences which they can and should foresee, and by reasonable care and prudence guard against. * * *”
In the case of Hamilton v. Parker, 264 N.C. 47, 140 S.E. 2d 726 (1965), the plaintiff sought to recover damages for injuries received when struck by a swinging door as she was entering the defendant’s grocery store and from a judgment of nonsuit the plaintiff appealed. The Supreme Court of North Carolina in that case stated: “In the instant case, while the plaintiff alleged that the defendant maintained such swinging doors in an unsafe and hazardous condition, she offered no evidence to support such allegation. Furthermore, she offered no evidence tending to show that the doors complained of were improperly constructed, or that they had any me*33chanical defect or were improperly maintained. Neither is there any evidence on the record tending to show that such doors were not the customary type used in grocery ‘stores, nor any evidence to the effect that a similar accident had occurred previously.”
In the present case, the plaintiff relies on the fact that she entered through an open door to make a purchase and a short time thereafter attempted to exit by the same open door when suddenly and for no explainable reason the door closed, thereby causing injuries to her.
In our opinion, this does not establish actionable negligence as the doctrine res ipsa loquitur is not applicable, and a store owner is not an insurer of the safety of those who enter the store for the purpose of making purchases. Consequently, plaintiff’s assignment of error is overruled, and the judgment entered below is
Affirmed.
Morris and Parker, JJ., concur.